ORDER

Per Curiam.

This disciplinary proceeding was commenced on January 11, 1974, by the Board of Commissioners on Grievances and Discipline, against Geddes H. Martin, the respondent herein, who has been duly admitted and licensed to practice law in this State.
*2The complaint alleges that the respondent has copnmitted acts of misconduct and indulged in practices which tend to pollute the administration of justice and bring the courts or the legal profession into disrepute. It is further alleged that on November 20, 1973, in the United States District Court, for the District of South Carolina, Columbia Division, the respondent entered a guilty plea to a charge that he violated Title 26, Section 7203, United States Code, whereupon the imposition of a custody sentence was suspended. The respondent was required to pay a fine and was placed on probation for a period of five years. Specifically, the respondent was charged in a five count information with failing to file income tax returns for the years 1967 through 1971, inclusive. His plea of guilty was to count five of this information.
The respondent filed his answer admitting the allegations of the complaint and subsequently requested that he be permitted to resign from the practice of law.
A hearing was convened before a duly appointed Panel of the Commissioners on Grievances and Discipline on March 26, 1974. All parties were represented by counsel. The facts of the case were admitted and counsel for the respondent tendered his resignation as a member of the Bar of this State. The Panel filed its recommendation that the resignation of the respondent be accepted or, in the alternative, that he be suspended from the practice of law. Thereafter, The Board of Commissioners on Grievances and Discipline confirmed the recommendation of the Panel. The entire record of the proceedings before the Panel and the Board have been certified to this Court for the issuance of such disciplinary order as we may deem proper.
It is the position of the respondent that this Court should accept his resignation as a member of the Bar of this State, or that, alternatively, he should be indefinitely suspended from the practice of law for his admitted misconduct. This Court has considered the entire record in this case and has *3reached the conclusion that the respondent should be indefinitely suspended from the practice of law in this State.
Accordingly, it is ordered that Geddes H. Martin, the respondent herein, be indefinitely suspended from the practice of law in this State and that he forthwith surrender to the Clerk of this Court his license to practice.
Let this Order be published with the opinions of this Court.